                  Case 3:20-cv-01861-RS Document 15 Filed 04/21/20 Page 1 of 3




 1    RICHARD MAC BRIDE, SB# 199695
      Law Offices Richard Mac Bride
 2    865 Marina Bay Parkway, Suite 43
 3    RICHMOND, CA 94804
      Phone 415-730-6289
 4    Fax 510-439-2786
      Attorney for Richard Sepulveda
 5
 6                                        UNITED STATES DISTRICT COURT

 7                                     NORTHERN DISTRICT OF CALIFORNIA

 8
      Richard Sepulveda, Plaintiff,                              ) Case Number 20-1861 SK
 9                                                               )
            vs,                                                  )
10                                                               ) STIPULATION AND [PROPOSED] ORDER
      Son Nguyen, et al., Defendants.                            ) TO EXTEND TIME UNDER F.R.C.P. 12(f)
11                                                               )
                                                                 )
12                                                               )
                                                                 )
13
14    TO THE CLERK OF THE ABOVE-ENTITLED COURT AND TO ALL PARTIES AND THEIR
15    RESPECTIVE ATTORNEYS OF RECORD:

16            WHEREAS, this case has been assigned for early disclosures and mediation under General
      Order 56, and the parties to this stipulation want to make best efforts to settle this case without
17
      unnecessary litigation; and
18
              WHEREAS, Defendants Son Nguyen and Redwood and 35th Avenue Gas Station, Inc. filed
19
      their answer on April 10, 2020, and therefore Plaintiff’s deadline for filing a motion under FRCP
20
      12(f) to strike insufficient defenses from their answer is May 1, 2020 (i.e. 21 days later); and
21            WHEREAS, Plaintiff and Defendants Son Nguyen and Redwood and 35th Avenue Gas
22    Station, Inc. are trying to resolve their disagreements about the sufficiency of these defendants’
23    answers informally, however, they wish to avoid the necessity of plaintiff filing a Rule 12(f)
24    motion unless/until mediation pursuant to General Order No. 56 does not succeed;
25            THEREFORE:

26            IT IS HEREBY STIPULATED by and among Plaintiff and defendants, that the deadline for
      Plaintiff to file any motion with respect to the answer filed by Son Nguyen and Redwood and 35th
27
      Avenue Gas Station, Inc., under Federal Rule of Civil Procedure 12(f), be extended to 21 days
28
      past the date that the mediator certifies that the mediation under General Order 56 has been
     ___________________________________________________________________________________________________________


     Stipulation to Extend Time under FRCP 12(f) - Case No. 20-1861 SK
                                                           -1-
                  Case 3:20-cv-01861-RS Document 15 Filed 04/21/20 Page 2 of 3




 1    completed. It is also stipulated that (1) plaintiff, and Son Nguyen and Redwood and 35th Avenue
 2    Gas Station, Inc. shall meet and confer within seven (7) days after the mediation has been certified

 3    as completed; (2) that Son Nguyen and Redwood and 35th Avenue Gas Station, Inc. shall
      thereafter be allowed an opportunity to voluntarily amend their answer prior to plaintiff filing any
 4
      rule 12(f) motion; (3) that any amended answer shall be filed no later than seven (7) days after
 5
      Plaintiff, and Son Nguyen and Redwood and 35th Avenue Gas Station, Inc. have met and
 6
      conferred.
 7
 8
      Law Offices of Richard A. Mac Bride
 9    Richard Mac Bride /s/ Richard A. Mac Bride                         Date: April 21, 2020
10   Attorney for Plaintiff
11
12   Bowles & Verna LLP
13   Richard T. Bowles /s/ Richard T. Bowles                             Date: April 21, 2020
14   Attorney for defendants Son Nguyen and Redwood and 35th Avenue Gas Station, Inc.
15
16                                                FILER’S ATTESTATION
17
18   Pursuant to General Order 45, Section X(B), I hereby attest that on April 21, 2020, I, Richard A.
19   Mac Bride, the attorney of record for plaintiff herein, received the concurrence of attorney Richard
20   T. Bowles, attorney for defendants Son Nguyen and Redwood and 35th Avenue Gas Station, Inc., in
21   the filing of this document.
22
23   /s/ Richard A. Mac Bride
24   Richard A. Mac Bride
25
26
27
28
     ___________________________________________________________________________________________________________


     Stipulation to Extend Time under FRCP 12(f) - Case No. 20-1861 SK
                                                           -2-
                  Case 3:20-cv-01861-RS Document 15 Filed 04/21/20 Page 3 of 3




 1
 2
 3
 4                                                           ORDER
 5
 6   In the case of Sepulveda v. Nguyen et al., 20-1861 SK: Pursuant to the stipulation of plaintiff and
 7   defendants Son Nguyen and Redwood and 35th Avenue Gas Station, Inc., and for good cause
 8   shown, it is hereby ORDERED, that the deadline for plaintiff to file any motion under Federal Rule
 9   of Civil Procedure 12(f) be extended to 21 days past the date that the mediator certifies that
10   mediation under General Order 56 has been completed. Plaintiff and defendants Son Nguyen and
11   Redwood and 35th Avenue Gas Station, Inc. shall meet and confer within seven (7) days after the
12   mediation has been certified as being completed. Son Nguyen and Redwood and 35th Avenue Gas
13   Station, Inc. shall thereafter have an opportunity to voluntarily amend their answer prior to plaintiff
14   filing any Rule 12(f) motion with respect to the answer filed by Son Nguyen and Redwood and 35th
15   Avenue Gas Station, Inc. (Docket No. 9). Any amended answer shall be filed no later than seven (7)
16   days after the parties meet and confer.
17   IT IS SO ORDERED.
18
19   Date: _________________, 2020                                       _____________________________________
20                                                                       Sallie Kim
21                                                                       United States Magistrate Judge
22
23
24
25
26
27
28
     ___________________________________________________________________________________________________________


     Stipulation to Extend Time under FRCP 12(f) - Case No. 20-1861 SK
                                                           -3-
